Case 8:20-cv-01835-CEH-SPF Document 1-1 Filed 08/07/20 Page 1 of 7 PageID 12

                       IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,41
                               IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                         CIRCUIT CIVIL DIVISION


 Loretta Marshall                                Case No.: 20-CA-004167
 Plaintiff(s)
 vs
 WAL MART STORES EAST LP
  A/K/A WAL MART SUPERCENTER # 5760 A/K/A,
 WAL MART NEIGHBORHOOD MARKET # 5760 Division D
 Defendant(s)
                                          SUMMONS
 THE STATE OF FLORIDA:
 To Each Sheriff of the State:
         YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in this
 action on defendant(s)
                   WAL MART STORES EAST LP
                   A/K/A WAL MART SUPERCENTER # 5760
                   A/K/A WAL MART NEIGHBORHOOD MARKET # 5760
                      C/O CT CORPORATION SYSTEM
                     1200 SOUTH PINE ISLAND ROAD PLANTATION, FL 33324

           &oh defendant is required to serve written defenses to the complaint or petition on puviunstuaar MEFIRING_,
     plaintiff's attorney, whose address is 3712 W AZEELE ST TAMPA FL 33609 within 20' days after service
  of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the
  clerk of this court either before service on plaintiff's attorney or immediately thereafter. If a defendant fails to do
  so, a default will be entered against that defendant for the relief demanded in the complaint or petition.
 DATED on May 19, 2020.
  Attorney: SAMUEL STUART MEHRENG , Jr                     PAT FRANK
 Attorney For: Loretta Marshall                             As Clerk of the Court
  Address: 3712 W AZEELE ST
 TAMPA FL 33609
                                                                 Oftled
                                                           Dana Caranante, Deputy Clerk
 Florida Bar No: 441767                                    Prepared By:Veronica Phillips, Deputy Clerk
                                                           P.O. Box 3360                800 E Twiggs St
                                                           Tampa, FL 33601             Room 101
                                                                                       Tampa FL 33602
                                                           (813)276-8100
 'Except when suit is brought pursuant to section 768.28, Florida Statutes, if the State of Florida, one of its
 agencies, or one of its officials or employees sued in his or her official capacity is a defendant, the time to be
 inserted as to it is 40 days. When suit is brought pursuant to section 768.28, Florida Statutes, the time to be
 inserted is 30 days.




Florida Rules of Civil Procedure Form 1.902(a), Summons (05/04/2020)

                                                                   Electronically Piled: Hillsborough County / 131h Judicial Circuit
           EXHIBIT "A"
Case 8:20-cv-01835-CEH-SPF Document 1-1 Filed 08/07/20 Page 2 of 7 PageID 13
                                                        IMPORTANT
  A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to file a
  written response to the attached complaint with the clerk of this court. A phone call will not protect you. Your
  written response, including the case number given above and the names of the parties, must be filed if you want
  the court to hear your side of the case. If you do not file your response on time, you may lose the case, and your
  wages, money, and property may thereafter be taken without further warning from the court. There are other legal
  requirements. You may want to call an attorney right away. If you do not know an attorney, you may call an
  attorney referral service or a legal aid office (listed in the phone book).

  If you choose to file a written response yourself, at the same time you file your written response to the court you
  must also mail or take a copy of your written response to the "Plaintiff/Plaintiff's Attorney" named in the
  documents.

  If you are a person with a disability who needs any accommodation in order to
  participate in this proceeding, you are entitled, at no cost to you, to the provision of
  certain assistance. Please contact the ADA Coordinator, Hillsborough County
  Courthouse, 800 E. Twiggs St., Room 604, Tampa, Florida 33602, (813) 272-7040, at
  least 7 days before your scheduled court appearance, or immediately upon receiving
  this notification if the time before the scheduled appearance is less than 7 days; if
  you are hearing or voice impaired, call 711.

                                                    IMPORTANTE
 Usted ha sido demandado legalmente. Tiene 20 dfas, contados a partir del recibo de este notificacion, para
 contestar la demands adjunta, por escrito, y presentarla ante este tribunal. Una Hamada telefonica no lo protegeni.
 Si usted desea que el tribunal considere su defensa, debe presentar su respuesta por escrito, incluyendo el numero
 del caso y los nombres de Las panes interesadas. Si usted no contesta la demands a tiempo, pudiese perder el caso
 y podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
 Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a
 un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en la guia telefonica.

 Si desea responder a la demands por su cuenta, al mismo tiempo en que presenta su respuesta ante el tribunal,
 debera usted envier por correo o entregar una copia de su respuesta a la persona denominada abajo como
 "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del Demandante).

 Si usted es una persona minusvalida que necesita algün acomodamiento para poder
 participar en este procedimiento, usted tiene derecho, sin tener gastos propios, a que
 se le provea cierta ayuda. Tenga la amabilidad de ponerse en contact° con el
 Coordinador de ADA, Hillsborough County Courthouse, 800 E. Tvviggs St., Sala
 604, Tampa, Florida 33602, (813) 272-7040, por lo menos 7 dias antes de la cita
 fijada para su comparecencia en los tribunales, o inmediatamente despues de recibir
 esta notificacion si el tiempo antes de la comparecencia que se ha programado es
 menos de 7 dias; si usted tiene discapacitacien del oildo o de la voz, 'lame al 711.


                                                 IMPORTANT
 Des poursuites judiciares ont de entreprises contre vous. Vous avez 20 jours consecutifs a partir de la date de
 l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce tribunal. Un
 simple coup de telephone est insuffisant pour vous proteger. Vous etes obliges do deposer votre reponse ecrite,
 Florida Rules of Civil Procedure Form 1.902(a), Summons (05/04/2020)


                                                                    Electronically Filed: Hillsborough County! 13th Judicial Circuit
Case 8:20-cv-01835-CEH-SPF Document 1-1 Filed 08/07/20 Page 3 of 7 PageID 14

 avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal
 entende votre cause. Si vous no deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la
 cause ainsi que votre salaite, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur
 du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services imrnediats d'un avocat. Si
 vous no connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a un bureau
 d'assistance juridique (figurant a rannuaire de telephones).

 Si vous choisissez de deposer vous-meme une reponse ecrite, ii vous faudra egalement, en memo temps que cette
 formalite, faire parvenir ou expedier une eopie de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney"
 (Plaignant ou a son avocat) nomme ci-dessous.

 Si vous etes une personne handicapee qui a besoin de mesures d'adaptation pour
 participer a cette procedure, vous avez droit, sans frais pour vous, a une certaine
 assistance. Veuillez contacter le coordinateur de l'ADA Hillsborough County
 Courthouse, 800 E. Twiggs St., Salle 604, Tampa, Florida 33602, (813) 272-7040, au
 moms 7 jours avant votre comparution prkvue au tribunal, ou immediatement apres
 avoir recu cette notification si le Mai avant la comparution prevue est inferieur a 7
 jours; Si vous etes malentendant ou avez un trouble de la parole, appelez le 711.

                                                                   Enpôtan
 Pwosedi legal yo te pran kont ou. Ou gen 20 jou konsekitif ki soti nan dat konklizyon sa a pou ou ranpli yon
 repons alekri pou plent sa a nan tribinal sa a. Yon apel telefon ki senp se pa ase pou pwoteje on. Ou oblije ranpli
 repons alekri ou a, ak nimewo a dosye pi wo a ak non pati yo kite nonmen isit la, si ou vle tribinal la tande ka w
 Ia. Si ou pa ranpli repons alekri ou nan rele egzije a, ou riske pedi koz la ak sale ou, lajan on, ak pwopriyete ou yo
 ka mete men sou pita, san okenn lot avi nan tribinal la. Gen lot obligasyon legal epi ou ka mande sevis imedya
 yon avoka. Si ou pa konnen yon avoka, ou ka rele yon s6vis referans avoka oswa yon biwo ed legal (ki nan us nan
 anye telefon).


 Si ou chwazi pou on soumet yon repons alekri tet ou, ou pral bezwen tou voye oswa voye you kopi repons ekri ou
 nan rem sa a an menm tan an tankou fomalite sa a "Avoka Pleyan/Pwokire a" (Pleyan oswa avoka Ii) non Eutha a.


 Si ou se you moun ki enfim ki bezwen akomodasyon pou w kab patisipe nan pwosedi
 sa a, ou gen dwa, san ou pa bezwen peye okenn lajan, pou w jwenn yon seten ed.
 Tanpri kontakte Hillsborough County Courthouse, 800 E. Twiggs St., Sal 604,
 Tampa, Florida 33602, (813) 272-7040, Kedonatris pwogram Lwa Ameriken pou
 Moun Id Enfim yo nan Hillsborough County Courthouse, 800 E. Twiggs St., Sal 604,
 Tampa, Florida 33602, (813) 272-7040, fe sa omwen 7 jou anvan dat on gen
 randevou pou paret nan Tribinal la, oswa fe sa imedyatman apre ou fin resevwa



Florida Rules of Civil Procedure Form 1.902(n), Summons (05/04/2020)

                                                                   Electronically Filed: Hillsborough County / 1.3'h Judicial Circuit
Case 8:20-cv-01835-CEH-SPF Document 1-1 Filed 08/07/20 Page 4 of 7 PageID 15

   konvokasyon an si dat ou gen pou w paret nan tribunal la mwens pase 7 jou; si ou
  gen pwoblem pou w tande byen oswa pou w pale lde, rele 711.




 Florida Rules of Civil Procedure Form 1.902(4 Summons (05/04/2020)

                                                                  Electronically Fired: Hillsborough County /.13th Judicial Circuit
Filing # Case 8:20-cv-01835-CEH-SPF
         107547480  E-Filed 05/15/2020Document
                                       02:55:53 1-1
                                                PM Filed 08/07/20 Page 5 of 7 PageID 16



               IN THE CIRCUIT COURT IN AND FOR THE THIRTEENTH JUDICIAL CIRCUIT
                          IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                                   CIVIL ACTION


         LORETTA MARSHALL,

                        Plaintiff                                              Case No: 20-CA-004167
                                                                               Division: D
         VS.

         WAL MART STORES EAST LP A/IC/A,
         WAL MART SUPERCENTER # 5760 A/KJA,
         WAL MART NEIGHBORHOOD MARKET # 5760

                      Defendant.

                                                  'COMPLAINT

         COMES NOW, the Plaintiff, LORETTA MARSHALL, by and through her undersigned attorney,

         and sue the Defendant, WAL MART STORES EAST LP A/KJA, WAL MART

         SIJPERCENTER # 5760 A/KJA, WAL MART NEIGHBORHOOD MARKET # 5760

         (hereinafter referred to as "Wal-Mart"), and alleges as follows:

                 1.     This is an action for damages that exceeds Thirty Thousand Dollars ($30,000.00).

                2.      On or about May 15, 2016, the Defendant Wal -Mart was the owner and/or tenant in

         possession and control of a premises located at 1601 W. Kennedy Blvd, Tampa, Hillsborough

         County, Florida, that was used as a retail store for its patrons.

                 3.     At that time and place, Plaintiff went onto the property as a business invitee to shop

         at the Defendant Wal -Mart. On the aforesaid date and at the aforesaid place, Plaintiff was in the

         process of walking in front of a cooler that was located in the store, when she slipped on invisible

         water that was leaking onto the floor from the cooler which was malfunctioning.
Case 8:20-cv-01835-CEH-SPF Document 1-1 Filed 08/07/20 Page 6 of 7 PageID 17




             4.    It was the duty of Defendant Wal -Mart to maintain the walking areas of its

   property in a reasonably safe condition for walking thereon by customers, and to warn customers

   of any unsafe conditions.

             5.    Defendant Wal -Mart was careless and negligent in that Defendant Wal -Mart

   failed to maintain and keep the premises in a reasonably safe condition, in the following

   particulars:

                  A.      Failed to fix the malfunctioning cooler,

                  B.      Failed to rope off or otherwise prohibit customers from walking down the

                          cooler isle until the broken and leaking, cooler was fixed.

                  C.      Failed to place warning signs about the wet and dangerous floor where the

                          malfunctioning cooler was leaking water onto the floor.

            6.    The negligent condition was known to Defendant WAL -MART or had existed for

   a sufficient length of time so that Defendant WAL -MART should have known of it, or in the

   alternative, was actually created by Defendant WAL —MART by failing to fix the malfunctioning

  cooler.

            7.    Defendant WAL —MART is a well-known interstate organization that holds itself

  out to the public as a retail store known as WAL-MART, representing to the public and its

  customers, such as Plaintiff, that it is a retail store open for business to all patrons who are willing

  to purchase products from Defendant WAL -MART and by all open and obvious appearances and

  indications, the store was operated and controlled by the Defendant WAL -MART

            8.    Plaintiff LORETTA MARSHALL relied on the open and obvious representations

  of Defendant WAL —MART by shopping at Defendant's premises, and relying on the Defendant

  WAL—MART to provide a safe and adequate walking area which openly appeared to be part of the
Case 8:20-cv-01835-CEH-SPF Document 1-1 Filed 08/07/20 Page 7 of 7 PageID 18




   Defendant WAL-MART 's retail store.

           9.     Plaintiff LORETTA MARSHALL chose to shop at Defendant WAL -MART's

   premises based upon her reliance upon Defendant WAL -MART, being a large chain of retail

   stores capable of providing a safe and adequate area for doing business at its premises.

          10.     As a direct and proximate result, Plaintiff LORETl'A MARSHALL suffered

   bodily injury and resulting pain and suffering, disability, disfigurement, mental anguish, loss of

   capacity for the enjoyment of life, expense of hospitalization, medical, and nursing care and

  treatment, loss of earnings, loss of ability to earn money, aggravation of a previously existing

  condition, and loss of ability to do daily living activities requiring Plaintiff to obtain replacement

  services by hiring assistance. These losses are either permanent or continuing, and Plaintiff will

  suffer the losses in the future.

          WHEREFORE, the Plaintiff LORETTA MARSHALL demands judgment for damages,

  costs, and interest against the Defendant WAL MART STORES EAST LP A/K/A, WAL MART

  SUPERCENTER # 5760 A/IC/A, WAL MART NEIGHBORHOOD MARKET # 5760 and

  further demands trial by jury as to all issues so triable.

                                                  LAW OFFICE OF SAMUEL S. MEHRTNG, JR.

                                                 /s/ Samuel S.Mehring

                                                 SAMUEL S. MEHR1NG, JR., ESQUIRE
                                                 Florida Bar # 441767
                                                 3712 W. Azeele Street
                                                 Tampa, Florida 33609
                                                 (813) 877-5297
                                                 Attorney for Plaintiff
  N:SSMIIV133 4ILMOATIONICOMPLAINT-SLIPFALL-WALMART.DOCX




                                                     3
